                                                                                             FILED
                                                                                    2019 Jun-12 AM 08:04
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

DALE WILLIAM GILLEY, JR.,                  )
                                           )
      Plaintiff,                           )
                                           )
vs.                                        ) Case No. 4:18-CV-1251-CLS-HNJ
                                           )
CULLMAN COUNTY DISTRICT                    )
ATTORNEY’S OFFICE, et al.,                 )
                                           )
      Defendants.                          )

                           MEMORANDUM OPINION

      The magistrate judge filed a report on May 22, 2019, recommending this action

be dismissed without prejudice, pursuant to 28 U.S.C. § 1915A(b)(1), for failing to

state a claim upon which relief can be granted. (Doc. 18). Although the magistrate

judge advised plaintiff of his right to file specific written objections within fourteen

(14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the magistrate judge’s report is hereby

ADOPTED and the recommendation is ACCEPTED. Therefore, in accordance with

28 U.S.C. § 1915A(b)(1), this action is due to be dismissed without prejudice for

failing to state a claim upon which relief can be granted. A Final Judgment will be

entered.
The pending “Motion for Status of Proceedings” (doc. 15) is DENIED as moot.

DONE this 12th day of June, 2019.


                                       ______________________________
                                       United States District Judge




                                 -2-
